Name: Commission Regulation (EEC) No 974/89 of 14 April 1989 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/18 Official Journal of the European Communities 15. 4. 89 COMMISSION REGULATION (EEC) No 974/89 of 14 April 1989 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced the average of the levies in force during the three months preceding the month during which the amount is fixed ; Whereas the variable components applicable during January, February and March 1989 to the products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 are to be taken into consideration, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1030/77 of 17 May 1977 concluding the Interim Agreement between the European Economic Community and the Arab Republic of Egypt ('), and in particular the second subparagraph of paragraph 3 of the exchange of letters relating to Article 1 3 of the Agreement, Whereas the exchange of letters covered by Regulation (EEC) No 1030/77 provides that the variable component of the levy calculated in accordance with Article 2 of Regulation (EEC) No 2744/75 of the Council of 29 October 1975 on the import and export system for products processed from cereals and rice (2), as last amended by Regulation (EEC) No 1906/87 (J), is to be reduced by an amount fixed by the Commission each quarter ; whereas this amount must be equal to 60 % of HAS ADOPTED THIS REGULATION : Article 1 The amounts referred to in the second subparagraph of paragraph 3 of the exchange of letters covered by Regula ­ tion (EEC) No 1030/77 to be deducted from the variable component applicable to bran and sharps originating in Egypt shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 126, 23 . 5 . 1977, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65. 3 OJ No L 182, 3 . 7. 1987, p. 49. 15. 4. 89 Official Journal of the European Communities No L 103/19 ANNEX to the Commission Regulation of 14 April 1989 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced (ECU/tonne) CN code Amount 230210 10 31,48 2302 10 90 67,45 2302 20 10 31,48 2302 20 90 67,45 2302 30 10 31,48 2302 30 90 67,45 2302 4010 31,48 2302 40 90 67,45